 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 6
       Zackery Christopher Torrence,
 7                                                          No. 3:19-cv-05428-RBL-DWC
 8                                    Petitioner,
              v.                                            ORDER ADOPTING REPORT AND
 9                                                          RECOMMENDATION
       Jeffrey A. Uttecht,
10                                    Respondent.
11

12          The Court, having reviewed the Report and Recommendation of Magistrate Judge David

13   W. Christel, objections to the Report and Recommendation, if any, and the remaining record,

14   does hereby find and ORDER:
15
            (1)     The Court adopts the Report and Recommendation.
16
            (2)     Petitioner’s federal habeas Petition is dismissed without prejudice.
17
            (3)     A certificate of appealability is denied in this case.
18
            (4)     The Clerk is directed to send copies of this Order to Petitioner, counsel for
19
                    Respondent, and to the Hon. David W. Christel.
20

21          DATED this 19th day of August, 2019.
22

23

24
                                                            A
                                                            Ronald B. Leighton
25                                                          United States District Judge
26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
